      Case 2:19-cv-02116-EFM Document 91 Filed 08/21/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

CARLOS SANCHEZ DIAZ, and                        )
JEAN CHAVEZ (GUZMAN) SANCHEZ,                   )
as Next Friend and Natural Mother of            )
A.G., a Minor,                                  )
                                                )
               Plaintiffs,                      )
                                                )
v.                                              )    Case No. 2:19-cv-02116-EFM-KGG
                                                )
KANSAS CITY POWER AND LIGHT                     )
COMPANY, et al.,                                )
                                                )
               Defendants.                      )

     STIPULATION FOR DISMISSAL WITH PREJUDICE OF DEFENDANT
              KANSAS CITY POWER & LIGHT COMPANY

       COME NOW Plaintiffs Carlos Sanchez Diaz and Jean Chavez (Guzman) Sanchez,

as Next Friend and Natural Mother of A.G., a Minor, by and through their undersigned

counsel, and Defendant Kansas City Power & Light Company (now known as Evergy

Metro, Inc.), by and through its undersigned counsel, and pursuant to Federal Rule of Civil

Procedure 41(a) announce to the Court they are agreeing to a stipulation for dismissal with

prejudice of the above-captioned matter with respect to Plaintiffs’ claims against Defendant

Kansas City Power & Light Company, with Plaintiffs and Defendant each bearing

her/his/its own costs.

       With the filing of this Stipulation for Dismissal With Prejudice, all claims against

all parties have been resolved and dismissed.

       WHEREFORE, Plaintiffs and Defendant Kansas City Power & Light Company

pray for an order of dismissal with prejudice of Defendant Kansas City Power & Light
     Case 2:19-cv-02116-EFM Document 91 Filed 08/21/20 Page 2 of 2




Company (now known as Evergy Metro, Inc.), and the above-captioned and above-

numbered civil action, in accordance with the aforesaid.

                                            Respectfully submitted,


                                             /s/ Scott A. Hunter
                                            Scott A. Hunter              KS #18607
                                            Dennis J. Cassidy            KS #18584
                                            HUNTER & CASSIDY, LLC
                                            Rivergate Business Center
                                            600 Broadway Blvd., Suite 490
                                            Kansas City, Missouri 64105
                                            Telephone: (816) 421-1377
                                            Facsimile: (816) 421-1833
                                            E-Mail: dcassidy@huntercassidylaw.com
                                                      shunter@huntercassidylaw.com

                                            ATTORNEYS FOR PLAINTIFFS


                                            /s/ Nick J. Kurt
                                            Nick J. Kurt, KS Bar No. 20225
                                            Carson M. Hinderks, KS Bar No. 25079
                                            BERKOWITZ OLIVER LLP
                                            2600 Grand Blvd., Suite 1200
                                            Kansas City, Missouri 64108
                                            P: (816) 561-7007
                                            F: (816) 561-1888
                                            nkurt@berkowitzoliver.com
                                            chinderks@berkowitzoliver.com

                                            ATTORNEYS FOR DEFENDANT
                                            KANSAS CITY POWER & LIGHT
                                            COMPANY


                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 21st day of August, 2020, the above and foregoing
was filed through the Court’s CM/ECF system, which will automatically serve the
foregoing to all counsel of record.


                                            /s/ Scott A. Hunter



                                            2
